Citation Nr: 0427665	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-21 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from December 2001 to 
January 2002.

In January 2002, the RO received the veteran's claim for 
entitlement to service connection for a left knee disability.  
In a May 2002 rating decision, the RO denied the claim.  The 
veteran perfected an appeal of this decision.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted in San 
Antonio, Texas in April 2004.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.  The 
veteran submitted additional medical evidence directly to the 
Board at his hearing in April 2004.  He has waived review of 
this evidence by the RO.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

A preponderance of the medical evidence of record does not 
support a finding that a left knee disability currently 
exists.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  
To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran was informed of the various requirements of 
law pertaining to his claim in the October 2002 statement of 
the case (SOC).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
February 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that his left knee 
injury was related to his military service.  Specifically, he 
was advised that VA would obtain service medical records and 
all VA medical records identified by him.  The veteran was 
also advised that he could provide the names, addresses, and 
approximate dates of treatment for all non-VA health care 
providers who had treated him for his left knee injury.  He 
was informed as well that he could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.

The Board notes that, even though the VCAA letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  
The once year period has since elapsed.

The fact that the veteran's claim was adjudicated by the RO 
in May 2002, prior to the expiration of the one-year period 
following the February 2002 notification of the veteran of 
the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in May 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown,  
4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, private treatment records and the 
report of a VA medical examination.  As was noted in the 
Introduction, the veteran submitted additional medical 
evidence directly to the Board, with waiver of RO 
consideration, at his April 2004 hearing.  Neither the 
veteran nor his representative has identified any additional 
evidence which exists and has not been obtained.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

While the veteran was afforded a VA medical examination in 
August 2002, the VA examiner did not render a nexus opinion.  
Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no competent medical evidence of any current left 
knee disability.  Although the veteran may think that he 
currently has a left knee disability which was incurred in 
service, he is not competent to diagnose such or to provide 
an opinion as to the etiology of the claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) [holding that 
lay persons are not competent to offer medical opinions].

In short, after having carefully considered the matter, the 
Board believes that in the absence of competent medical 
evidence of a current left knee disability, referral for a 
medical nexus opinion is not necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In so concluding, the Board finds 
that the circumstances here presented differ from those found 
in Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
although there is evidence of an in-service injury there is 
no objective medical evidence of a current left knee 
disability.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  The veteran has secured the 
services of a representative and testified before the 
undersigned Veterans Law Judge at a hearing in April 2004.  

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2003); 
see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).




Factual Background

The veteran served on active duty in the United States Marine 
Corps for a total of 28 days, from December 12, 2001 to 
January 8, 2002.  Service medical records indicate that the 
veteran was treated for left knee pain, which was diagnosed 
as patellar subluxation, on December 20, 2001.  The treatment 
record noted "had happened several times in past - EPTE" 
[existed prior to entry].  

Following his discharge from service, the veteran received 
treatment at the University Health System (UHS) in San 
Antonio, Texas.  A January 17, 2002 examination at UHS 
revealed pain, swelling, locking and giving way of the left 
knee.  The veteran complained of problems climbing stairs and 
walked with a limp.  No effusion was noted and anterior and 
posterior drawer, McMurray, and Lachman tests were negative.  
Range of motion was found to be 0 to 120 degrees.  X-rays 
accompanying this examination revealed no evidence of 
fracture, dislocation or joint effusion.  Nonspecific 
subcutaneous edema in the intrapatellar region of the left 
knee with no acute bony or soft tissue abnormality was also 
noted.  The veteran was diagnosed with a medial collateral 
ligament tear.

A subsequent examination at UHS on January 31, 2002 revealed 
that the veteran's medial collateral ligament injury was 
improving.  At this examination it was noted that the veteran 
was able to bend his left knee and move it without 
difficulty.  Range of motion was found to be 0 to 130 
degrees.  Swelling was found to have decreased and no pain 
was exhibited on varus and valgus stress.  Some tenderness 
was still found along the medial collateral ligament.  

The veteran was seen for a final examination at UHS in 
February 2002.  The examiner noted no locking, popping or 
effusion.  No tenderness at the joint line or pain in the 
knee joint was exhibited.  No varus or valgus instability was 
found.  
The examining physician concluded that the medial collateral 
ligament injury was resolved.

The only other medical evidence of record is the report of an 
August 2002 VA medical examination.  The August 2002 VA 
examiner found no joint line tenderness and a full range of 
motion from 0 to140 degrees.  McMurray test results were 
negative.  A hint of anterior laxity was found and a negative 
pivot shift was noted.  Overall, the examiner noted a painful 
left knee, but discovered no underlying disorder; overall 
findings were negative.  A radiology report accompanying this 
examination revealed an "unremarkable study of the left knee 
except for a small left-sided joint effusion." 

The veteran testified at a personal hearing before the 
undersigned Board member in April 2004.  At the hearing, the 
veteran reported sustaining a twisting injury of the left 
knee in martial arts training during boot camp.  He also 
outlined the above treatment and reported continuing pain and 
stiffness in the left knee.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (2), disease or injury in 
service, the evidence of record reflects that the veteran 
injured his left knee in service.  Service medical records 
reflect that the veteran was treated for left knee pain in 
December 2001 and was diagnosed with patellar subluxation.  
Hickson element (2) has therefore been met.

With respect to Hickson element (1), current disability, it 
appears from the medical evidence of record, which has been 
recapitulated above, that although the veteran unquestionably 
experienced left knee problems shortly after leaving service, 
such problems resolved within a few months.  While the 
veteran has recently complained of left knee pain, no 
underlying disorder has been identified.  

As discussed above, there is evidence of the left knee injury 
during boot camp in December 2001.  The veteran was 
discharged from service in early January 2002 and almost 
immediately sought medical treatment at UBS.  After such 
treatment, a February 2002 UHS medical examination noted that 
the veteran's medial collateral ligament injury had resolved.   

Moreover, the August 2002 VA examiner specifically noted an 
overall negative examination, with a full range of motion of 
the knee.  Radiological findings accompanying the VA medical 
examination were essentially negative.  Although a small 
joint effusion was noted, it was not related to any 
diagnosable condition.  

As alluded to in the law and regulation section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Although 
the veteran unquestionably had a left knee condition upon 
leaving service in January 2002, the medical evidence of 
record clearly demonstrates that it had resolved in February 
2002, and there is no evidence that it has recurred.  Not 
only was the August 2002 VA examination pertinently negative, 
but there is no evidence that the veteran has sought medical 
treatment for his left knee since February 2002.  

While the Board acknowledges the veteran's complaints of left 
knee pain, it is now well established that a symptom alone, 
such as pain, absent a finding of an underlying disorder, 
cannot be service connected.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) [pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted].  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of any diagnosed disability regarding the 
right knee, service connection may not be granted.  Hickson 
element (1) has not been met, and the veteran's claim fails 
on that basis alone.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed left knee disability to his military service.  
In the absence of a current disability, such an opinion would 
manifestly be impossible.

The Board has no reason to doubt that the veteran may 
experience some knee discomfort at times.  As discussed 
above, this, alone, is not sufficient to warrant entitlement 
to service connection.  See Sanchez-Benitez, supra; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left knee 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



